Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following:
FIG. 2 is objected because it has digital labels only, which makes it difficult for a reader to understand the meaning of the objects in the figure. It is suggested to add word label for each object. For example, replace “20” with –-receiving device 20--, “21” with --synchronization module 21--, and “22” with -- decoding module 22--.
.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-9 are allowed.
Claim 1 is allowed because the closest art D1 (WO 2008/134255 A2 OR US 9791562 B2) and DELAVEAU (WO 2012084956 A2) fail to anticipate or render obvious a method for receiving an automatic dependent surveillance-broadcast (ADS-B) message, comprising a synchronization phase for detecting the start of the message and the decoding phase for recovering a bit stream corresponding to the block of data in the message:
the synchronization phase includes: 
- a selection of candidate sequences based on the values of log-likelihood ratios of said sequences thus determined, each candidate sequence being associated with a candidate sample which may correspond to the start of the message, 
- for each selected candidate sequence, a calculation of a likelihood value between said candidate sequence and a sequence of symbols expected for the preamble, 
- a determination based on the likelihood values thus calculated, of a sample, called the "starting sample", corresponding to the start of the message, 
the decoding phase includes: 
- a determination, from the starting sample, of a sequence of log-likelihood ratios associated respectively with the symbols of the block of data in the message, 
- an ordering of the sequence of log-likelihood ratios associated with the symbols of the block of data in ascending order in absolute value, 
- a transformation of the permuted matrix by reduction in scaled form of a sub- part of said permuted matrix, in order to obtain a matrix called "transformed matrix", 
- a reverse permutation of the columns of the transformed matrix to return the columns to their initial order, in order to obtain a matrix called "optimized parity matrix", 
- an application of a belief propagation algorithm using the optimized parity matrix and the sequence of log-likelihood ratios to determine a bit stream corresponding to the block of data in the message; 
in combined with all limitations specified in claim. D1 discloses receiving ADS-B message being transported by a radio signal and comprising a preamble and a data block coded by pulse position modulated symbols (FIGs. 1 and 2, Page 13 and etc.), but does not provide details of the synchronization phase and the decoding phase in the claim. DELAVEAU teaches ADS-B message (FIG. 2), but does not disclose details of the synchronization phase and the decoding phase in the claim.
Independent claim 8 is allowed because it is a device claim that performs the method of claim 1 and has the same subject matter as claim 1.
Dependent claims 2-7 are allowed because they depend on claim 1.
Dependent claim 9 is allowed because it depend on claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANYE WU/Primary Examiner, Art Unit 2462